State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: April 28, 2016                     106847
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

DEVON DOBBS,
                    Appellant.
________________________________


Calendar Date:   March 24, 2016

Before:    McCarthy, J.P., Egan Jr., Rose, Devine and Clark, JJ.

                              __________


     Carolyn B. George, Albany, for appellant.

      P. David Soares, District Attorney, Albany (Brittany L.
Grome of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered May 2, 2014 in Albany County, convicting defendant upon
his plea of guilty of the crime of burglary in the second degree
(two counts).

      In satisfaction of a four-count indictment, defendant
pleaded guilty to two counts of burglary in the second degree and
waived his right to appeal. County Court thereafter sentenced
defendant, as a second felony offender in accord with the
negotiated plea bargain, to 12 years in prison to be followed by
five years of postrelease supervision. Defendant now appeals.

      We affirm. Although defendant argues that he was the
subject of an impermissible police seizure such that the evidence
                              -2-                106847

against him should have been suppressed, this contention does not
survive his knowing, voluntary and intelligent waiver of the
right to appeal (see People v Cooper, 126 AD3d 1046, 1047 [2015],
lv denied 26 NY3d 966 [2015]; People v Kormos, 126 AD3d 1039,
1040 [2015]; People v Hodge, 4 AD3d 676, 677 [2004], lvs denied 2
NY3d 800, 807 [2004]). The record reveals that County Court
adequately explained the nature and consequences of the waiver,
the fact that this aspect of his plea agreement was separate and
distinct from the other rights forfeited upon his plea of guilty,
and, upon consultation with counsel, defendant confirmed that he
understood the significance of the rights he was waiving and
executed a written waiver of his right to appeal (see People v
Sanders, 25 NY3d 337, 341 [2015]; People v Therrien, 134 AD3d
1231, 1232 [2015]). Moreover, he was specifically advised that
his plea would effectuate a waiver of his right to consideration
of any motions he had or could have made (see People v
Santalucia, 19 AD3d 806, 807 [2005], lv denied 5 NY3d 856
[2005]). Similarly, the valid waiver precludes his claim that
his sentence is harsh and excessive (see People v Butler, 134
AD3d 1349, 1349-1350 [2015], lvs denied ___ NY3d ___ [Mar. 16,
2016]; People v Balbuena, 123 AD3d 1384, 1386 [2015]).

      Additionally, defendant's claim that he did not receive the
effective assistance of counsel is precluded by his guilty plea,
except to the extent that it impacts upon the voluntariness of
his plea; however, this claim is unpreserved for our review
inasmuch as he failed to make an appropriate postallocution
motion (see People v Clapper, 133 AD3d 1037, 1038 [2015]; People
v Rucker, 133 AD3d 1035, 1035-1036 [2015). Further, the narrow
exception to the preservation requirement is not applicable
inasmuch as defendant made no statements during his plea colloquy
that would cast doubt on the voluntariness of his plea (see
People v Garry, 133 AD3d 1039, 1039-1040 [2015]). Therefore, we
decline to disturb the judgment of conviction.

     McCarthy, J.P., Egan Jr., Devine and Clark, JJ., concur.
                        -3-                  106847

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court